Case 1:17-cv-00286-JFB-CJB Document 327 Filed 12/31/20 Page 1 of 9 PageID #: 3944




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


  HELENA DUPONT WRIGHT, JAMES
  MILLS, JOSEPH WRIGHT, and T.
  KIMBERLY WILLIAMS,

              Plaintiffs/Counterclaim
              Defendants,

        vs.

  ELTON CORPORATION, GREGORY
  FIELDS, FIRST REPUBLIC TRUST
  COMPANY OF DELAWARE LLC, and                         C.A. NO. 17-286-JFB
  M.C. DUPONT CLARK EMPLOYEES
  PENSION TRUST,

              Defendants/Counter                   MEMORANDUM AND ORDER
              Claimants/Third-Party
              Plaintiffs,

        vs.

  JAMES B. WYETH, Solely as Executor
  and Personal Representative of the Estate
  of Phyllis M. Wyeth, MARY MILLS ABEL
  SMITH, CHRISTOPHER T. DUPONT, and
  KATHARINE D. GAHAGAN,

              Counterclaim Defendants
              /Third-Party Defendants.




       This matter is before the Court on a motion to dismiss or sever parties and for

 leave to amend the complaint filed by plaintiff T. Kimberly Williams (D.I. 207). The

 Court held oral argument on the motion on December 18, 2020. This is an action for

 declaratory and injunctive relief involving the Mary Chichester duPont Employee

 Pension Trust (“the Trust) an employee benefit Trust set up by Mary Chichester duPont


                                              1
Case 1:17-cv-00286-JFB-CJB Document 327 Filed 12/31/20 Page 2 of 9 PageID #: 3945




 (“the Settlor”) in 1947. In an earlier order, the Court determined that the Trust became

 governed by the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

 U.S.C. § 1001 et seq., when ERISA took effect in 1976.

 I.     BACKGROUND

        The action was originally filed in the District of Maryland by plaintiffs Helena

 duPont Wright (“duPont Wright”) and James Mills (collectively, “the employer plaintiffs”)

 the grandchildren of the settlor who employ domestic employees, against Elton Corp. (a

 former trustee) and Gregory Fields (administrator) as fiduciaries of the Trust, seeking

 equitable relief to bring the Trust into compliance as an ERISA plan. (D.I. 1.) The

 plaintiffs later amended the complaint to add First Republic Trust Company of Delaware

 (the current trustee) and the Pension Trust as defendants. (D.I. 8, First Amended

 Complaint). In response to a motion to dismiss for lack of standing, the plaintiffs later

 filed a second amended complaint adding two employee plaintiffs, T. Kimberly Williams

 and Joseph Wright (no relation to duPont Wright). (D.I. 35 (Consent motion), Second

 Amended Complaint). Williams had been employed by plaintiff Helena duPont Wright

 as a personal accountant and Joseph Wright had been employed by plaintiff James

 Mills as a personal assistant. Both employee plaintiffs are participants in the Pension

 Trust and worked for plaintiffs for over ten years.

        In the Second Amended Complaint, the plaintiffs assert a claim for a declaration

 that the Trust at issue is an ERISA plan (Count I); an ERISA claim for equitable relief on

 the part of the employer plaintiffs (Count II), an ERISA claim for equitable relief on the

 part of participant plaintiffs (Count III), an ERISA claim of breach of fiduciary duty and

 prohibited transactions on the part of all plaintiffs against all defendants (Count IV), and



                                              2
Case 1:17-cv-00286-JFB-CJB Document 327 Filed 12/31/20 Page 3 of 9 PageID #: 3946




 a claim for clarification of their right to future benefits under the plan by the participant

 plaintiffs (Count V). The relief the plaintiffs seek is an injunction ordering the defendants

 to bring the plan into compliance with ERISA.

        Defendant First Republic filed counterclaims against the original employer

 plaintiffs and a third-party complaint against Mary Chichester duPont Clark’s other

 grandchildren—Mary Mills Abel Smith, Christopher T. duPont, Michael duPont, Phyllis

 M. Wyeth, and Katharine D. Gahagan (hereinafter, together with plaintiffs duPont and

 Mills, referred to as “the grandchildren”).1         (D.I. 61, Counterclaims and Third-party

 Complaint). First Republic denies that the Trust is an ERISA plan, but states that if it is

 determined that the Trust is governed by ERISA, it requests a declaratory judgment that

 the grandchildren “are liable to the Trust as employers under ERISA in such manner

 and amount as is mandated and/or required under ERISA.” Id. at 3-4. In answer to the

 counterclaims, employer plaintiffs duPont Wright and Mills denied that they would be

 required to fund the Trust or contribute funds to the Trust and stated they admitted “only

 that they seek, in the instant action, declaratory, equitable and other relief under ERISA

 concerning the operation of the Trust, including declaring that the Trust is an ERISA

 governed pension plan.” (D.I. 68, Answer at 1). The Third-party defendants answered

 the third-party complaint, generally denying the allegations and asserting several

 affirmative defenses. (D.I. 78)

        The action was transferred to this district in March 2017. (D.I. 46.). The case

 was then bifurcated for purposes of scheduling, and the determination of ERISA


        1   Phyllis Wyeth later died and James Wyeth has been substituted as executor and personal
 representative of her estate. Michael duPont is also deceased but was dismissed because no motion for
 substitution was filed within 90 days under Federal Rule of Civil Procedure 25. (D.I. 198 and 202)


                                                  3
Case 1:17-cv-00286-JFB-CJB Document 327 Filed 12/31/20 Page 4 of 9 PageID #: 3947




 coverage was considered first.               The remaining claims were stayed pending the

 resolution of Claim I. (D.I. 56). This Court granted summary judgment to the plaintiffs

 on Count I, finding the Pension Trust was an ERISA plan, and lifted the stay on

 discovery with respect to the other claims. (D.I. 132)

         Plaintiff T. Kimberly Williams now seeks leave to file a third amended complaint

 in which the claims of the other three plaintiffs would be severed from her claim or

 dismissed. She also seeks leave to add another domestic employee as party plaintiff

 and proposed class representative. Williams contends that the interests of employer

 plaintiffs Helen duPont Wright and James Mills have diverged from the interests of

 employee plaintiffs. Also, she alleges a putative class action and seeks to add a claim

 for failure to disclose documents which would result in penalties under ERISA § 502(c)

 against all defendants and an individual claim for retaliation in violation of ERISA § 510

 against Helena duPont Wright. She seeks as well to add the estate of a deceased third-

 party defendant, to drop the Pension Trust as a defendant, and to make technical

 corrections.

         Plaintiffs Helena duPont Wright and James Mills object to any amendment.2

 They contend that realignment would be unjust and would significantly affect their ability

 to defend themselves, noting conflicts of interest. They also argue that Williams unduly

 delayed seeking leave to amend without just cause and argue that allowing the case to

 proceed as a class action will significantly increase the costs of the litigation. Further

 they argue the amendment would be futile, relying on arguments that go to the merits of




         2   They do not object to dismissal of their claims, providing it is with prejudice. That concession is
 of little consequence, since both parties would remain counterclaim defendants .

                                                        4
Case 1:17-cv-00286-JFB-CJB Document 327 Filed 12/31/20 Page 5 of 9 PageID #: 3948




 the case.3 They contend that the addition of a party and claims will necessitate further

 discover and will prolong the litigation.         The third-party defendants also oppose the

 motion, joining in the employer plaintiffs’ arguments and further challenging the

 proposed putative class-action allegations as an attempt to circumvent Williams’s own

 misconduct and apparent inappropriateness to serve as a class action representative.

         In reply to those arguments, Williams disputes that the additional claims, new

 party plaintiff and proposed class action status would necessitate new discovery or

 additional delay. She points out that ERISA Section 409 authorizes plan-wide relief

 regardless of whether a class is certified and argues that the proposed fiduciary breach

 claims involve the same facts, identical discovery, and identical relief regardless of

 whether the claims proceed as individual or as class claims. She states that she seeks

 only the procedural protections afforded by Rule 23 to absent plan participants. She

 concedes, however, that the retaliation claim against duPont Wright may require

 additional discovery but argues it would not be unduly burdensome and would not

 cause delay. She also argues the proposed amendments would not prejudice any

 opposing party, since those parties are already litigating as counterclaim- or third-party

 defendants. She contends she has pursued the case diligently despite delays caused

 by opposing parties’ attempts to appeal the case, the Court-ordered stays, the impact of

 the COVID-19 pandemic, and the filing of the state court action.

 II.     LAW




         3 Generally, these are arguments that the grandchildren are not fiduciaries; that the plan is
 exempt from ERISA's funding requirements; and that plaintiff Williams lacks standing to prosecute claims
 against any parties other than duPont Wright because action involves separate Trusts for each employer,
 rather than a single ERISA plan.

                                                    5
Case 1:17-cv-00286-JFB-CJB Document 327 Filed 12/31/20 Page 6 of 9 PageID #: 3949




        Generally, Rule 15 motions should be granted. United States ex rel. Customs

 Fraud Investigations, LLC. v. Victaulic Co., 839 F.3d 242, 249 (3d Cir. 2016). “The

 fundamental purpose of Rule 15 is to allow a plaintiff “an opportunity to test his claim on

 the merits,” and although “the grant or denial of an opportunity to amend is within the

 discretion of the District Court,” that discretion is abused if it is exercised without giving

 the plaintiff sufficient opportunity to make her case.” Id. (quoting Foman v. Davis, 371

 U.S. 178, 182 (1962)).

        “On motion or on its own, the court may at any time, on just terms, add or drop a

 party. The court may also sever any claim against a party.” Fed. R. Civ. P. 21. The

 Rule provides wide discretion to the district court. Moore v. Knowles, 482 F.2d 1069,

 1075 (5th Cir. 1973). Rule 21 allows any party to move to drop another party. Capitol

 City Bank & Tr. Co. v. McAfee Architects, Inc., 2017 WL 7693372, at *4 (N.D. Ga. Mar.

 7, 2017). Misjoinder or non-joinder of parties is not ground for dismissal. Sabolsky v.

 Budzanoski, 457 F.2d 1245, 1249 (3d Cir. 1972); see Fed. R. Civ. P. 21. “The proper

 remedy in case of misjoinder is to grant severance or dismissal to the improper party if it

 will not prejudice any substantial right.” Sabolsky, 457 F.2d at 1249. When parties are

 dropped or added, leave of court must be sought and obtained as a prerequisite to filing

 an amended complaint. Age of Majority Educ. Corp. v. Preller, 512 F.2d 1241, 1246 (4th

 Cir. 1975) (en banc).

        Courts have a duty to “look beyond the pleadings and arrange the parties

 according to their sides in the dispute.” Dawson v. Columbia Tr. Co., 197 U.S. 178,

 180, (1905). The parties must be arranged by ascertaining the “principle purpose of the

 suit” and the “primary and controlling matter in dispute.” Indianapolis v. Chase Nat’l



                                               6
Case 1:17-cv-00286-JFB-CJB Document 327 Filed 12/31/20 Page 7 of 9 PageID #: 3950




 Bank, 314 U.S. 63, 69 (1941). Where there are multiple parties to a lawsuit the Court

 can realign the parties according to their true interests.               Butcher & Singer, Inc. v.

 Kellam, 623 F. Supp. 418, 421 (D. Del. 1985).

 III.    DISCUSSION

         Though the Court finds the opposing parties’ contentions of prejudice and delay

 to be somewhat overstated, the Court nonetheless finds that the motion for leave to

 amend should be denied. It is late in the action to allow amendment of pleadings.

 Denying the motion to amend will not deprive the plaintiffs of an opportunity to make

 their case.

         The Court finds the allegations of a putative class action would not serve any

 useful purpose because the action can be properly disposed of as it is presently

 configured. Permitting the action to proceed as a class action would add little to the

 case since the number of putative plan participants is relatively small and ascertainable

 and the relief afforded in the action would apply to them in any event. The plaintiff

 concedes that the remedy imposed in this action would operate to benefit the plan and

 plan participants even if it continues as an individual proceeding. The beneficiary of any

 eventual relief will be the plan and its participants, no matter how they are portrayed.

 The plaintiffs’ concerns about the identity and or location of plan participants can be

 addressed in discovery.4

         As to the retaliation claim, the conduct underlying the claim relates to the recent

 filing of a state court action and the claim is directed against only one party. Although

 some issues may be interrelated, a new claim against one party should not be allowed

         4  Indeed, third party defendants and counter defendants were recently ordered to provide
 supplemental complete responses to an Interrogatory seeking information on eligible plan participants.
 (D.I. 324)

                                                     7
Case 1:17-cv-00286-JFB-CJB Document 327 Filed 12/31/20 Page 8 of 9 PageID #: 3951




 to derail, delay, or lengthen the rest of the case.                 Since the conduct is a recent

 development and there are no statute of limitations concerns, a separate action

 asserting that claim can be filed independently against that defendant. Also, although

 the claim for failure to disclose is portrayed as a new claim, the failure to properly

 disclose the existence and/or specifics of the Trust are part of the alleged breaches of

 duty outlined in the Second Amended Complaint and can be addressed in the context of

 an equitable remedy.5

         As far as realigning the parties, the Court agrees that interests of plaintiffs may

 be at odds. The Court finds it may make sense to realign the parties. However, since

 this is a bench trial, it is not necessary to do so formally.                   The pretrial order will

 supersede the pleadings and issues and claims can be clarified at that time. The same

 result can be achieved in the context of the pretrial order and by adjusting the order of

 proof. The Court will structure the presentation of the case accordingly.

         Although the proposed third amended complaint clarifies, restates, and fleshes

 out the plaintiffs’ claims and adds statutory citations, it makes no real substantive

 changes outside the class action, disclosure, and retaliation allegations. The gravamen

 of the complaint is, and has always been, equitable relief for breaches of duty in

 connection with the administration of an ERISA plan, no matter how characterized.

 Employers, plan sponsors, administrators, and fiduciaries are accountable under

 ERISA. Any new allegations in the proposed amended complaint relate to the same

 factual and legal scenario presented in the second amended complaint. The case has




         5 At the hearing, the parties discussed that it was unlikely that the Court would impose statutory
 penalties in any event.

                                                      8
Case 1:17-cv-00286-JFB-CJB Document 327 Filed 12/31/20 Page 9 of 9 PageID #: 3952




 been pending for over three years and the parties are aware of the claims and

 defenses. Accordingly,

       IT IS ORDERED that plaintiff T. Kimberly Williams’s motion to dismiss or sever

 parties and for leave to amend the complaint (D.I. 207) is denied.

       Dated this 31st day of December, 2020.



                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                             9
